            Case 2:20-cv-00129-RAJ-BAT Document 29 Filed 07/10/20 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   SHERLOCK INVESTMENTS-DUVALL
     LLC,
 9                                                         CASE NO. 2:20-cv-00129-RAJ-BAT
                                Plaintiff,
10                                                         ORDER DIRECTING PLAINTIFF
             v.                                            TO PROVIDE STATUS REPORT
11
     BANK OF AMERICA NA, et al.,
12
                                Defendants.
13
            This case was removed from King County Superior Court on January 27, 2020. Dkt. 1.
14
     After the case was removed, Defendant Bank of America, Inc. moved to dismiss the original
15
     complaint (Dkt. 8) and Plaintiff Sherlock Investments-Duvall LLC filed its Amended Complaint
16
     on February 24, 2020. Dkt. 12. On February 27, 2020, summonses were electronically issued as
17
     to Defendants Donald Dixon, Jane Doe Dixon, Intercoastal Auto Brokers & Logistics, LLC,
18
     QAE Insurance Brokerage, Inc., Vivian F. Windross Charitable Remainder Unitrust, Jane Doe
19
     Windross, Kencle Windross. Dkt. 20. On April 29, 2020, Plaintiff’s claims against Bank of
20
     America were dismissed with prejudice pursuant to the stipulation of Plaintiff and Bank of
21
     America. Dkt. 28; 4/29/20 Docket Entry.
22
            Pursuant to Federal Rule of Civil Procedure (“Fed. R. Civ. P.”) 4(m), if a defendant is not
23
     served within 90 days after the complaint is filed, the court –on motion or on its own after notice


     ORDER DIRECTING PLAINTIFF TO
     PROVIDE STATUS REPORT - 1
            Case 2:20-cv-00129-RAJ-BAT Document 29 Filed 07/10/20 Page 2 of 2



 1   to the plaintiff –must dismiss the action without prejudice against the defendant or order that

 2   service be made within a specified time. But, if the plaintiff shows good cause for the failure, the

 3   court must extend the time for service for an appropriate period.

 4          Plaintiff is responsible for having the summons and complaint served within the time

 5   allowed by Rule 4(m) and must furnish the necessary copies (of the summons and complaint) to

 6   the person who makes service. Fed. R. Civ. P. 4(c)(1).

 7          Accordingly, it is ORDERED that Plaintiff shall provide the Court with a status report of

 8   its efforts to serve Defendants Donald Dixon, Jane Doe Dixon, Intercoastal Auto Brokers &

 9   Logistics, LLC, QAE Insurance Brokerage, Inc., Vivian F. Windross Charitable Remainder

10   Unitrust, Jane Doe Windross, Kencle Windross by July 17, 2020. If Plaintiff requires additional

11   time to complete service on defendants, it should so advise the Court, with reasons for needing

12   additional time, and indicating how much additional time is required.

13          DATED this 10th day of July, 2020.

14

15                                                         A
                                                           BRIAN A. TSUCHIDA
16                                                         Chief United States Magistrate Judge

17

18

19

20

21

22

23



     ORDER DIRECTING PLAINTIFF TO
     PROVIDE STATUS REPORT - 2
